IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30156
                         Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus


CHARLES ALLISON,

                                             Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 96-CR-20058-10
                       --------------------

                            August 6, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The appellant, Charles Allison, pleaded guilty at the end of

a jury trial to the offense of distribution of cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).      He was

ultimately sentenced to 192 months’ incarceration based upon the

evidence presented at trial indicating Allison’s involvement in

large amounts of crack cocaine.    On appeal, Allison argues that

the district court erred 1) in applying evidence adduced at trial

to the relevant conduct of Allison; and 2) in its computation of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-30156
                               -2-

the quantity of drugs attributable to Allison.

     We have reviewed the record and the briefs submitted by the

parties and find no error in the district court’s application of

evidence adduced at trial to the computation of the quantity of

drugs attributable to Allison.   United States v. Maseratti, 1
F.3d 330 (5th Cir. 1993); United States v. Angulo, 927 F.2d 202

(5th Cir. 1991).

     AFFIRMED.